Citation Nr: 1205832	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of dental trauma. 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to January 2002, and from March 2003 to March 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2009, the Board remanded this matter for further development.  
In addition to the dental claim, the Veteran also perfected an appeal as to service connection claims for a bilateral eye disability, a headache disability, and hypertension.  During the pendency of the appeal, the RO granted service connection for bilateral dry eyes and photophobia in a July 2010 rating decision.  As this represents a full grant of the benefit sought, the issue is no longer before the Board.  In November 2010, the Board denied the Veteran's service connection claims for a headache disability and hypertension, and remanded the issue of entitlement to service connection for residuals of dental trauma.  The requested development having been completed, the dental claim is once again before the Board for further appellate consideration. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The Veteran does not have a dental disability due to in-service trauma or disease, other than localized aggressive periodontitis, which the probative evidence shows clearly and unmistakably preexisted service and was not aggravated therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disability, for purposes of both compensation and VA outpatient treatment, have not been met.  38 U.S.C.A. §§ 1111, 1153, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.381, 4.150, 17.161 (2011). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in July 2006, July 2009, August 2009, and November 2010.  These letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of VCAA notice, the claim was readjudicated by way of a December 2011 supplemental statement of the case.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The claims folder contains service dental records, other service treatment records, VA medical evidence, and the Veteran's contentions.  He has undergone a VA examination in conjunction with his claim.  The report of this examination, along with an addendum report,  reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Additionally, although a personal hearing was offered to him, he declined.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection - Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253   (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307   (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2011).  A Veteran who served during a period of war is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C. § 1111 (West 2002).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service and was not aggravated during service, the presumption of soundness does not attach.  Id.  

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046   (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

Analysis

The Veteran seeks service connection for residuals of dental trauma.  He maintains that he was hit in the mouth with a rifle during basic training in 1998, and as a result of the injury, he had multiple teeth removed, replaced by a bridge.  He currently reports pain when biting into something hot or cold, difficulty biting at times, and pressure and throbbing pain where the teeth were removed.  He also asserts that his dentists have attributed these symptoms with the surgery in service. 

In the VA benefits system, dental disabilities are treated differently from most medical disabilities.  Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, and will be considered service-connected solely for purposes of determining entitlement to dental examinations or outpatient dental treatment under the provisions of Chapter 17, Title 38, United States Code.  See also 38 C.F.R. § 3.381 (2011).  In other words, treatable carious teeth, replaceable missing teeth, and periodontal disease in general, are not considered disabilities for purposes of compensation. 

The exceptions to the general rule are listed under 38 C.F.R. § 4.150 (2011), Diagnostic Codes 9900 through 9916.  Specifically, under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity"), missing teeth may be compensable for disability rating purposes. Significantly, however, the Note immediately following Diagnostic Code criteria states that "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2011). 

In this case, the Veteran's January 1998 dental examination report upon service entrance shows a diagnosis of severe periodontitis.   Service dental records dated from January to March 1998 demonstrate that the Veteran received dental treatment for teeth # 23-26.  In February 1998, he underwent a periodontology evaluation of the mandible and teeth; at that time, there was moderate inflammation and advanced bone loss at #23 and #26.  In March 1998, the plan was for the Veteran to undergo an evaluation for surgery or prosthetic replacement for tooth # 23 and tooth #26, once he arrived at his next place of duty.  In August 1998, the Veteran was put on sick call for mandible trauma.  The Veteran reported pain in tooth #23.  He was prescribed antibiotics and pain relief medication.  On a March 1999 periodic dental report, it was noted that the Veteran experienced trauma to teeth # 23-26, eight months previously.  In June 1999, the Veteran underwent a prosthesis evaluation.  At that time, it was noted that he had a history of localized juvenile periodontitis (LJP) and would be losing teeth # 23-26 as a result.  Teeth # 22-25 were extracted in July 1999.  On a September 2001 separation examination report, it was noted that the Veteran had  had his front lower teeth removed status-post an injury in boot camp with a rifle.  

In conjunction with the instant appeal, the Veteran was afforded a VA examination in September 2009.  After a thorough review, the examiner opined the Veteran's loss of teeth # 23-26 was the result of a pre-existing condition, aggressive localized periodontitis, and failure to comply with therapy.

Thereafter, in the November 2010 remand, the Board requested an addendum to the September 2009 opinion.  In November 2010, an examiner opined that it is less likely as not that the Veteran's loss of teeth was due to aggravation of pre-existing condition during service, and less likely as not due to an in-service trauma.  

Initially, the Board notes that the Veteran's entrance dental examination report dated in January 1998 shows a diagnosis of severe periodontitis.  This evidence constitutes clear and unmistakable evidence that the Veteran had a dental condition prior to service entry.  The Board also notes that the September 2009 VA examiner indicated that the Veteran's periodontitis pre-existed service, as evidenced by 1999 x-rays showing localized alveolar bone loss which the examiner stated is consistent with localized aggressive periodontitis.  Therefore, as clear and unmistakable evidence of a preexisting dental condition has been shown, the first condition for rebutting the presumption of soundness has been met. 

Again, in order to rebut the presumption of soundness the record must contain clear and unmistakable evidence showing both that the condition preexisted service and was not aggravated by service.  See 38 U.S.C.A. § 1111 (West 2002).  Notably, the November 2010 VA examiner opined that it is less likely as not that the Veteran's loss of teeth was due to aggravation of his preexisting condition during service.  In arriving at such opinion, the examiner relied on her medical experience, as well as a review of the Veteran's record and medical literature.  The examiner noted that while the Veteran reported to sick call concerning tooth #23 in August 1998, it was not until July 1999 that he underwent dental extractions of that tooth and teeth #24-26.  Thus there was an elapsed time between the August 1998 event to tooth #23 and the dental extraction of that tooth and teeth #24-26 in July 1999.  Accordingly, the November 2010 VA addendum represents clear and unmistakable evidence that the Veteran's pre-existing dental disability was not aggravated in service, the second condition to rebut the presumption of soundness has been met.
The Board has duly considered the Veteran's statements as to the etiology of his dental condition.  The Veteran is competent to report the existence of his dental problems, as many dental problems such as pain are readily observable.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layman, however, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as whether his preexisting dental condition was aggravated during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

To the extent that the Veteran asserts that the dental extractions completed during service equate to dental trauma, the Board notes that to have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

The Board further notes that aside from his dental records, no medical records reference any rifle injury or trauma to the face.  It is unclear whether the reference to a rifle injury was based on the Veteran's statements alone.  In any event, the November 2010 examiner opined that it is less likely as not that the Veteran's loss of teeth #23-26 was due to an in-service trauma.  Significantly, the examiner opined that it is most likely that the Veteran's teeth were lost as a result of the natural progression of his non service-connected condition - periodontitis that predated service entrance.  The Veteran's periodontitis was noted as severe upon service entrance, and specifically teeth #23-26 were described as "very poor" prior to the extractions.  The examiner noted the Veteran's poor compliance with therapy, and indicated that there is a high risk of tooth loss associated with severe localized aggressive periodontitis.  The examiner concluded that there is no objective evidence that the teeth were lost as a result of service or as a result of trauma sustained in service.  

The Board finds the September 2009 opinion and November 2010 addendum to be factually accurate, fully articulated, and contain sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board assigns the September 2009 and November 2010 opinions significant probative value, which weighs heavily against the lay statements of etiology in this case.  The record does not contain any competent medical evidence relating the Veteran's current dental disability to his period of service.  Based on the above, the Board finds that service connection for residuals of dental trauma is denied.

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of his claim; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (2011) (it is the claimant's responsibility to support a claim for VA benefits). 

Although the Veteran perfected an appeal as to a claim for service connection for a dental disorder, the Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993). 

One-time dental treatment is available to Veterans, but 38 C.F.R. § 3.381 limits the outpatient dental treatment available for treatable or replaceable missing teeth to one-time treatment only, unless the Veteran meets certain criteria or there was in-service dental trauma or a combat dental injury.  See 38 C.F.R. § 17.161(b) (2011). The Board has examined all the classifications of dental disability under 38 C.F.R. §§ 3.381 and 17.161 and has found none that would apply to the Veteran.

In this regard, the Veteran does not have a service-connected compensable dental condition or disability; he was discharged from active service after September 30, 1981, and did not file his application for dental benefits within 180 days of his separation from active service; he does not have a dental condition or disability that is the result of combat wounds or other service trauma; he was not detained or interned as a prisoner of war at any time during his active service; he did not file an application for dental benefits prior to his 2006 claim; he does not have a dental condition or disability that has been medically determined to be aggravated by a service-connected condition; he is not a service-connected Veteran with disabilities rated as 100 percent disabling; he is not a participant in a rehabilitation program under 38 U.S.C. Chapter 31; and there is no evidence that he is scheduled for admission or otherwise receiving care under 38 U.S.C. Chapter 17.  See 38 C.F.R. § 17.161 (2011).  Therefore, the Board finds that the criteria for service connection for a dental disorder, for the purposes of entitlement to VA outpatient dental treatment, have not been met. 

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection for a dental disorder, including for the purposes of obtaining VA dental treatment; there is no doubt to be resolved; and the appeal must be denied. 


ORDER

Entitlement to service connection for residuals of claimed dental trauma is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


